Title: Franklin’s List of New Year’s Gifts and Gratuities, 29[-31] December 1778
From: Franklin, Benjamin
To: 



  
    29[-31]th. Decr. 1778.
    Livs
  
  
Two embroider’d Work Bag’s
  18
  —


  Work Bag, with small Box &ca
  21
  —


  2 small Ivory Cases with silver Pens
  8



  2 small Busts of Dr. Franklin
  12.
  l.t.—


  2 Horn Boxes
  40.
  —


  1 Set of Tea things & Tea board
  72.
  —


  Small spinning Wheel
  60



  Almanach’s
  3.
  .14. 31st


  2 Medallions of Dr F.
  24.
  .—


  2 small Busts of Do.
  12.
  —


  To the Commissr. from the Manure.—[Manufacture]
  1.
  4.


  Fiacre
  3.
  .6


  To Mr Brillons Servants.—
48
  —


(Total 13 Louis 11 Livs. 4 sls).
  £323.
  .4


 
Notation: Dec. 29 1778.
